Title: To George Washington from William Ramsay, 19–20 August 1758
From: Ramsay, William
To: Washington, George



Dr Sir
Camp near Rays Town Augt 19[–20]th 1758

Your requests obliges me. I hope they are intended to do justice to our injur’d Colony, this I have long wish’d for; We have bled freely, yet are made hewers of Wood & drawers of Water—Colo. Bouquet is gon this day to view the road up the Mountain. The Genl is expected on Tuesday. ’Tis generaly tho’t, L. Hannin will be the ne plus Ultra of our Operations this Campaign. I shall endeavor to inform myself speedily of the several things you mention, tho; many may be very accurately got from the Philadela Gazette, this I shall take pleasure in & always of Obliging you. The restoration of your health and its continuance, will be among my chief felicitys. My next will give you what facts I can collect & the whole I hope when I have the pleasure of seeing you—’till then farewell & trust me I am Dr Sir Your Affte & obliged H. Servt

Wm Ramsay



20th The Colo. return’d last Night, the road clear’d to the Top of the Mountain & said to be much better than representd. a Letter now in Camp from a Gentn of Credt in Lancaster says, we may rest asured, Louisburg was in our possession the 1st Inst. of this I wish you joy—I am as before yrs &c.


Wm Ramsay
